DETAILED ACTION
This action is responsive to claims filed 05/25/2021 and Applicant’s request for reconsideration of application 13/414995 filed 05/25/2021.
The amendment contains claims 1-15, 17-22, and 25.
Claims 16, 23, and 24 have been canceled.

Examiner’s Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone message received from Scott Hendrix on February 4, 2022.

The application has been amended as follows. In the claims, please amend the claims as follows:

1. (Currently Amended) 	A method, comprising:	transmitting, by a backend host processor coupled to memory, a one-time password to a processor coupled to memory of a mobile computing device of a user transparent to the user;	receiving, by a mobile computing device, entry of pre-staged transaction data from the user before an engagement with a self-service financial transaction terminal;	storing, by the mobile computing device, the pre-staged transaction data and the one-time password;	activating, by the mobile computing device, a wireless communication technology to communicate the pre-staged transaction data and the one-time ;
wherein executing the transaction further comprises dispensing a transaction amount from the self-service financial transaction terminal.  
2. (Previously Presented)	The method of claim 1, wherein receiving the pre-staged transaction data further comprises receiving the pre-staged transaction data from an application executing on the mobile computing device processor.  
3. (Previously Presented)	The method of claim 1, wherein receiving the pre-staged transaction data further comprises receiving the pre-staged transaction data from a digital wallet application executing on the mobile computing device processor.  
4. (Previously Presented)	The method of claim 1, wherein the mobile computing device further comprises a mobile communication device.  
5. (Previously Presented)	The method of claim 1, wherein receiving the pre-staged transaction data further comprises receiving a digital wallet application personal identification number from a digital wallet application executing on the mobile computing device processor.  
6. (Previously Presented)	The method of claim 5, wherein receiving the pre-staged transaction data further comprises receiving a selection of a transaction card account for the transaction from the digital wallet application executing on the mobile computing device processor.  
7. (Previously Presented)	The method of claim 6, wherein receiving the pre-staged transaction data further comprises receiving a selection of a transaction type from the digital wallet application executing on the mobile computing device processor.  
8. (Previously Presented)	The method of claim 7, wherein receiving the pre-staged transaction data further comprises receiving a transaction amount from the digital wallet application executing on the mobile computing device processor.  
9. (Previously Presented)	The method of claim 8, wherein receiving the pre-staged transaction data further comprises receiving a self-service financial transaction terminal personal identification number from the digital wallet application executing on the mobile 
10. (Previously Presented)	The method of claim 1, wherein receiving the pre-staged transaction data at the self-service financial transaction terminal further comprises receiving the pre-staged transaction data at the self-service financial transaction terminal via a contactless communication interface.  
11. (Previously Presented)	The method of claim 10, wherein receiving the pre-staged transaction data via the contactless communication interface further comprises receiving the pre-staged transaction data at the self-service financial transaction terminal via a contactless communication device associated with the mobile computing device.  
12. (Previously Presented)	The method of claim 11, wherein receiving the pre-staged transaction data via the contactless communication interface further comprises receiving the pre- staged transaction data at the self-service financial transaction terminal via an activated contactless communication device associated with the mobile computing device.  
13. (Previously Presented)	The method of claim 12, wherein receiving the pre-staged transaction data via the activated contactless communication device further comprises receiving the pre-staged transaction data via an activated near field communication device securely transmitting the transaction data.  
14. (Previously Presented)	The method of claim 13, wherein receiving the pre-staged transaction data via the activated near field communication device further comprises receiving the pre-staged transaction data via the activated near field communication device within a pre- determined securely transmit data timeout period.  
15. (Previously Presented)	The method of claim 14, wherein receiving the pre-staged transaction data via the activated near field communication device further comprises receiving the pre-staged transaction data via the activated near field communication device which is activated to interact with the processor of the self-service financial transaction terminal when the activated near field communication device is in proximity to a near field communication reader associated with the self-service financial transaction terminal.  
16. (Canceled) 

18. (Previously Presented)	The method of claim 1, wherein executing the transaction further comprises executing the transaction based at least in part on the pre-staged transaction data received from the mobile computing device via a contactless communication device associated with the mobile computing device.  
19. (Previously Presented)	The method of claim 18, wherein executing the transaction based at least in part on the pre-staged transaction data received from the mobile computing device via the contactless communication device further comprises executing the transaction based at least in part on the pre-staged transaction data received from the mobile computing device via a contactless communication reader associated with the self-service financial transaction terminal.  
20. (Original)	The method of claim 1, wherein executing the transaction further comprises validating the transaction data by the self-service financial transaction terminal processor.  
21. (Original)	The method of claim 20, wherein executing the transaction further comprises sending the validated transaction data from the self-service financial transaction terminal to a host processor for authorization.  
22. (Original)	The method of claim 21, wherein executing the transaction further comprises sending a message authorizing the transaction from the host processor to the self- service financial transaction terminal.  
23. (Canceled)
24. (Canceled) 
25. (Currently Amended)	A system, comprising:	a backend host processor coupled to memory and programmed to:
 clear the pre-staged transaction data stored in memory of the mobile computing device in response to receiving the transmittal of the receipt acknowledging execution to completion of the transaction based at least in part on the pre-staged transaction data; and	make the transaction unavailable for display on the mobile computing device after said clearing in response to receiving the transmittal of the receipt acknowledging execution to completion of the transaction based at least in part on the pre-staged transaction data;
wherein executing the transaction further comprises dispensing a transaction amount from the self-service financial transaction terminal.


Allowable Subject Matter
Claims 1-15, 17-22, and 25 are allowed. The following is an examiner’s statement of reasons for allowance: the prior fails to teach, suggest, or render obvious as a whole, either alone or in combination the following features of the claimed invention.
 
Independent claims 1 and 25 recite claim limitations which require the non-obvious combination of Grigg (PGPub Document No. 20120197797) in view of Sharma (PGPub Document No. 20130048714) in further view of Tramontano (U.S. Patent No. 7577613) in further view of Law (PGPub Document No.
20070125840) in further view of Williams (PGPub Document No. 20050177522). As such, none of the cited prior art reference’s disclosures can be used to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims.

It appears that the instant invention is beyond the skill of one of ordinary art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it. NOR would they have been able to predict the results, and as such, they would have not capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
02/04/2022